Citation Nr: 0806469	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected fatigue, abdominal pain with diarrhea, night 
sweats, bilateral elbow pain, intermittent paresthesia of 
both lower extremities, and sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to March 1990 and from September 1990 to July 
1991, with subsequent service in the Army Reserves.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
continued to rate the veteran's service-connected fatigue, 
abdominal pain with diarrhea, night sweats, bilateral elbow 
pain, intermittent paresthesia in both lower extremities, and 
sleep disorder as 20 percent disabling.  The RO continued to 
rate the disability as a single disease process analogous to 
Chronic Fatigue Syndrome.  In August 2006, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
November 2006, the Board remanded the claim for further 
development.  



FINDING OF FACT

The veteran's service-connected fatigue, abdominal pain with 
diarrhea, night sweats, bilateral elbow pain, intermittent 
paresthesia of both lower extremities, and sleep disorder are 
manifested by symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected fatigue, abdominal pain with diarrhea, 
night sweats, bilateral elbow pain, intermittent paresthesia 
of both lower extremities, and sleep disorder are not met. 
38 U.S.C.A. §§ 1155, 5103-5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.88a, 4.88b, 
Diagnostic Code (DC) 8863-6354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
April 2004, after the enactment of the VCAA.

Letters dated in January 2005 and January 2007 informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
any evidence in his possession that pertained to the claim.  

March 2006 and January 2007 Dingess/Hartman letters discussed 
the manner in which VA determines disability ratings and 
effective dates.  Additionally, the Board has considered the 
adequacy of the VCAA notice in light of the recent Court 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  The Boards finds that the VCAA 
notice is adequate as the Dingess/Hartman informs the 
appellant that, in evaluating claims for increase, VA looks 
at the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact on employment.  The 
fundamental fairness of the adjudication process is not 
compromised here.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, he was not prejudiced thereby.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
August 2006.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

On April 2004 VA examination, it was noted that the veteran's 
claims file was reviewed.  The veteran reported complaints of 
generalized muscle aches.  He indicated that he had chronic 
fatigue that lasted all day and occurred on a daily basis.  
The fatigue lasted approximately 24 hours.  He never had any 
fevers associated with the fatigue.  He had daily headaches.  
He had a sleep disturbance and frequent insomnia.  He did not 
meet the diagnosis of chronic fatigue syndrome.  His 
abdominal pain and diarrhea occurred at least three times per 
month and sometimes more often.  Episodes lasted for 24 hours 
or more.  He had night sweats every night.  He indicated that 
he had daily pain in both elbows that would get worse with 
strenuous activities and in cold, damp weather.  The elbow 
pain interfered with his daily activities and his occupation.  
He indicated that he had numbness involving both lower 
extremities and was told by a military physician that this 
was secondary to a spinal condition (herniated disc disease).  
This interfered with his daily activities and occupation.  He 
reported a lack of endurance and chronic fatigue.  On 
examination, there was some pain and tenderness to palpation 
involving both lower quadrants of the abdomen.  There was no 
organomegaly, no masses.  Bowel sounds were hyperactive to 
auscultation.  An ultrasound revealed fatty infiltration of 
the liver.  A kidney ultrasound biopsy was within normal 
limits.  The diagnoses included chronic fatigue due to an 
undiagnosed illness; abdominal pain with chronic diarrhea due 
to an undiagnosed illness; and night sweats due to an 
undiagnosed illness.  The elbows and the lower extremities 
were examined and, after further testing, the diagnoses 
included chronic tendonitis involving both elbows, with 
degenerative changes; intermittent paresthesias involving 
both lower extremities secondary to herniated disc of the 
lumbar spine; and rheumatoid arthritis involving both elbows.  
He was also diagnosed with insomnia.  

On May 2004 mental status examination, it was noted that the 
claims file was reviewed.  The veteran reported that his most 
recent hospitalization was about seven years ago for 
treatment related to cardiac problems.  The veteran reported 
that he continued to have an assortment of illnesses and 
symptoms since he returned from the first Persian Gulf War.  
He had maintained his current employment for the past 5 
years.  At work he had a great amount of responsibilities, he 
supervised at least two people, and worked an average of 65 
hours per week.  He reported that he would only get about two 
to three hours of sleep per night.  He would get out of bed 
around 4:30 am for work.  He indicated that sometimes he felt 
tired during the day and had no energy at all.  There was a 
minimal to mild impact on social and work functioning.  After 
examination his multi-axial diagnoses included:  Axis I-
somatization disorder; Axis II-no diagnosis; Axis III-
tendonitis, chest pain headaches, low back pain, arthritis, 
carpal tunnel syndrome; Axis IV-chronic physical illness; and 
Axis V-Global Assessment of Functioning (GAF) score of 70.  

July 2004 to February 2005 treatment records from El Pas VA 
Medical Center (VAMC) included an objective examination in 
July and October 2004 that showed that the abdomen was soft 
and nontender.  No organomegaly was noted.  There was no pain 
on palpation at the Murphy point.  Bowel sounds were 
positive.  No abdominal or inguinal hernias were noted.  
Extremities were neither cyanotic nor edematous.  There was 
pain on pressing at the paraspinal areas at the upper and 
lower back.  There was pain on pressing also at the trapezius 
areas.  

On September 2005 VA examination, it was noted that the 
claims file was reviewed.  The veteran reported a history of 
his fatigue and night sweats.  He stated that he had a 
constant baseline headache, which was mild in intensity.  He 
had a severe headache about once a week that would last about 
four days.  He reported that he had associated pain in the 
shoulders, elbows, wrists, hands, and fingers.  He also 
stated that there was associated abdominal pain and diarrhea.  
Severe cramps occurred about once a month.  Loose stools 
occurred about two times per week, which lasted about a day.  
He stated that he underwent a colonoscopy and polyps were 
found, but he denied any further evaluation of this 
condition.  

The veteran did not have any significant weight loss in the 
past year, but rather a weight gain (current weight of 267 
pounds).  He report bilateral elbow pain and intermittent 
paresthesias of both lower extremities.  He had a sleep 
disorder that occurred on a daily basis and caused tiredness 
during the day and a lack of energy.  With his condition, he 
stated that the fatigue and associated symptoms interfered 
with the performance of his job.  There were no reported 
periods of hospitalization and no emergency room visits on 
the account of this condition for the past 12 months.  He 
claimed a one to two day period a week of incapacitation, but 
there was no documentation to support this.  He claimed that 
there was a significant effect on the performance of his 
daily activities.  An examination of his abdomen revealed 
that it was soft with normoactive bowel sounds.  There was no 
tenderness nor organomegaly noted.  After further examination 
and diagnostic and clinical testing the diagnosis included 
fatigue with abdominal pain, diarrhea, night sweats, 
bilateral elbow pain, and intermittent paresthesias of both 
lower extremities with sleep disorder.  The examiner 
commented that the condition of fatigue with the above 
associated conditions were essentially unchanged from the 
previous evaluation in April 2004.  There was improvement on 
the current findings regarding the examination of the elbows.   

At his August 2006 video conference hearing the veteran 
testified before the undersigned; a transcript of the hearing 
is of record.  He indicated that he had swelling in his 
hands, elbows, and knees.  He walked with a cane.  He could 
only type for about 10 minutes at a time and then would have 
to stop for about 30 minutes and rub his hands before he 
could continue.  In the last month, he missed almost seven 
days of work due to not being able to walk or for spending a 
lot of hours in the bathroom with diarrhea.  He would get 
headaches that put him down for two or two and a half days.  
He claimed he missed work on average seven days a month.  
When he would get a headache at work, he would have to lie 
down on the couch in his office with the lights out and would 
be unable to drive the 30 minutes to get home.  He indicated 
that he had lower extremity swelling and pain.  He indicated 
that his weight had fluctuated between 200 to 250 pounds 
without changing his diet.  His spouse testified that he 
would fall asleep in the middle of conversations.  He 
indicated that he would only get about three to four hours of 
sleep per night.  His legs, hands, and feet would go numb 
from driving, sitting, or walking.

February 2006 treatment records from William Beaumont Army 
Medical Center showed that the veteran was seen for 
dysmetabolic syndrome.  The medical history revealed that the 
veteran was debilitated from a combination of traumatic and 
metabolic events, in which the exact nature remained unclear.  
The veteran indicated that he was involved in helicopter and 
land vehicle crashes in which there was cargo that spilled 
onto him and left him with fractures of both hands, arms, and 
his upper and lower leg.  He did not fracture his spine and 
pelvis.  The shoulder girdle was also involved and was 
associated with infections, nerve damage, and loss of muscle 
function.    

February 2005 to May 2007 records from El Paso VAMC showed 
treatment for complains of pain or numbness in his feet, 
hands, legs, back, and knee. 

May 2007 VA examination noted that the claims file was 
reviewed.  It was noted that the veteran gained 30 pounds in 
the last year and his current weight was 252 pounds.  In 
regards to his fatigue, the veteran reported that he would 
fall asleep early accompanied with nightmares.  He was 
fatigued during the daytime, accompanied with joint pain, 
especially on the elbows, knees, and lower back.  He also 
complained of generalized weakness and frontal headaches.  He 
had headaches about three times per week.  His incapacitation 
was due mostly from his lower back problems.  In addition to 
his extreme heavy weight, he had difficulty moving around.  
He had severe difficulty in shifting from sitting to standing 
and from standing to lying down or vice versa.  

In regards to his abdominal pain, diarrhea, and night sweats, 
the veteran indicated that he had night sweats every night 
while asleep.  He had a history of periodic loose stools with 
six to eight bowel movements per day.  He had current 
complaints of lower abdominal pain, and cramping with 
diarrhea at least a few times per day and at least two to 
three times per month.  He was not being treated for his 
diarrhea.  He was not hospitalized for this condition and had 
no debilitating episodes.  He reported that he still had a 
sleep problem in which he would wake up at least after every 
three hours of sleep.  He was not being treated for any sleep 
disturbance.  On examination, his abdomen was extremely 
globular and nontender.  Bowel sounds were 1+.  There were no 
ventral or inguinal hernias.  The liver, kidney, and spleen 
were not enlarged and there were no bruits.  Neurological 
examination revealed that his memory was fair.  Gait was of 
slow propulsion with the use of a cane on the right side.  
Deep tendon reflexes were unequivocal due to extreme obesity.  
Vibration and position senses were intact.  There was no 
evidence of muscle atrophy.  Upper extremity strength was 5/5 
and lower extremity strength was 3-4/5.  There was no 
evidence of decreased tactile sensations by monofilament on 
the upper extremities and distal lower extremities.  
Lasegue's sign was positive bilaterally.  Romberg sign was 
negative.  Babinski was negative.  A May 2007 colon barium 
enema revealed a few small sigmoid diverticulae without 
diverticulitis.  Pedunculated polyp might be suspected in 
proximal sigmoid, junction with descending colon.  X-ray of 
the knees and elbows were taken as well as an MRI of the 
spine.  The diagnoses included right elbow epicondylitis with 
mild degenerative arthritis and left elbow mild degenerative 
arthritis; degenerative disc disease of the lumbosacral spine 
with radiculopathy, bilateral; and bilateral knee mild 
degenerative arthritis.  He was also diagnosed with chronic 
fatigue syndrome and insomnia.  His abdominal pain with 
diarrhea and sweating remained undiagnosed with negative 
findings of barium enema (with incidental findings of small 
diverticulae).  

The examiner opined that the veteran's periods of 
incapacitation were mostly related to his lower back 
condition where he felt most of his pain when transferring 
from the examination table to the chair or from the chair to 
the examining table.  The examiner opined that the veteran's 
lower extremity paresthesia was not a predominant factor or 
symptom that caused some incapacitation and his lower 
extremity paresthesia was not attributed to his chronic 
fatigue syndrome.  The veteran's elbow pain was mostly 
localized on his right epicondylar area and not attributed 
from his chronic fatigue syndrome.  His knee problem on 
physical examination was not a predominant factor for his 
incapacitation.  His slow progression of motion was due 
mainly predominantly from his back problem.  And, his knee 
problem was not attributable from his chronic fatigue 
syndrome.  His knee problem was separate from chronic fatigue 
syndrome, which resulted in surgery of the right knee.  

On May 2007 mental status examination it was noted that the 
claims file was reviewed.  The veteran reported no recent 
hospitalizations for medical or psychiatric reasons.  He was 
hospitalized approximately 9 years ago for cardiac related 
problems.  He received treatment at VA.  Over the course of 
his treatment, he had been diagnosed with or seen for 
diabetes mellitus, plantar fascial fibromatosis, elevated 
blood pressure reading, morbid obesity, acute laryngitis, 
fibromyalgia, bilateral carpal tunnel syndrome, tendonitis, 
arthritis, chest pain, low back pain, mixed tension/migraine 
headaches, fatty liver infiltration, chondromalacia of both 
knees, and somatization disorder.  On examination, the 
veteran's thought process and communication skills appeared 
to be within normal limits.  There was no impact on social or 
occupational functioning that was evidence.  The veteran 
denied any delusions or hallucinations.  No inappropriate 
behavior was apparent during the interview.  He denied any 
current suicidal or homicidal ideation, plan, or intent.  He 
both reported an appeared to be able to maintain personal 
hygiene and basic activities of daily living.  He was well-
oriented at to person, place, and time.  His short and long 
term memory appeared to be without gross deficits.  He had 
occasional mild problems with concentration, attention, and 
short-term memory function were reported.  This had a mild 
impact on social or occupational functioning.  He did not 
report any obsessive or ritualistic behavior, or a history of 
panic attacks and none were shown on examination.  His speech 
was normal.  He reported both moderate depression and 
anxiety, primarily related to his physical conditions, 
chronic pain, and periods of fatigue.  There was a moderate 
impact on his social and occupational functioning.  He did 
not display any unusual impulse control problems during the 
interview.  He reported intermittent sleeping difficulty.  He 
awoke at times and then usually had difficulty resuming 
sleep.  He often had sleep difficulty due to physical pain, 
which would either awake him or keep him awake.  He did not 
report a history of nightmares or troubling dreams, but he 
did report that he would awake in a cold sweat or had 
tingling or numbness sensation.  He also was sometimes 
troubled by headaches when trying to sleep.  There was a 
moderate impact on social or occupational functioning.  He 
also had been previously diagnosed with a somatization 
disorder.  His multi-axial diagnosis included Axis I-mood 
disorder associated with general medical condition and by 
history a somatization disorder; Axis IV-psychosocial 
stressors, physical health, chronic pain and fatigue, sleep 
disturbances, work stressors, and other psychosocial and 
environmental problems; and Axis V-current GAF score of 68.  

III.  Criteria and Analysis

The veteran's service-connected disability on appeal is 
currently evaluated as 20 percent disabling under DC 8863-
6354.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen. 38 C.F.R. § 4.27.  Here, the veteran's service-
connected fatigue, abdominal pain with diarrhea, night 
sweats, bilateral elbow pain, intermittent paresthesia of 
both lower extremities, and sleep disorder is rated as 
analogous to chronic fatigue syndrome.

Under DC 6354, chronic fatigue syndrome symptoms (CFS) that 
wax and wane but result in periods incapacitation of at least 
one but less than two weeks total duration per year, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation. 38 C.F.R. § 4.88b, DC 6354.  A 20 percent 
evaluation is warranted where there are CFS symptoms which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year. Id.  A 
40 percent disability rating is warranted where there are CFS 
symptoms manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year. Id.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician. 
38 C.F.R. § 4.88b, DC 6354, Note.

After a full review of the record, including the veteran's 
testimony in support of his claim, the Board concludes that 
there is a preponderance of the evidence against a finding 
that a rating in excess of 20 percent is warranted for the 
service-connected fatigue, abdominal pain with diarrhea, 
night sweats, bilateral elbow pain, intermittent paresthesia 
of both lower extremities, and sleep disorder.

In order to be entitled to the next higher rating of 40 
percent, the evidence must show that there are CFS symptoms 
manifested by debilitating fatigue, cognitive impairments, or 
other impairments such as inability to concentrate, 
forgetfulness, confusion or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
per year.

Here the objective medical evidence, including the findings 
of the April 2004, May 2004, September 2005, and May 2007 VA 
examinations do not reflect evidence that the veteran's 
symptoms rise to the level to warrant a 40 percent disability 
evaluation.

April 2004 VA examination showed that the veteran had chronic 
fatigue, abdominal pain and diarrhea, and night sweats due to 
an undiagnosed illness.  Problems with the elbows, lower 
extremities, and intermittent paresthesia were attributable 
to tendonitis, herniated disc of the lumbar spine, and 
rheumatoid arthritis.  May 2004 VA mental status examination 
showed that the veteran worked an average of 65 hours per 
week and supervised two people.  On September 2005 VA 
examination, the veteran reported that he had severe cramps 
about once a month and loose stools about two times per week, 
which lasted a day.  He did not have any significant weight 
loss.  He claimed that he had a one to two day period a week 
of incapacitation, but there was no documentation to support 
this.  There were no reported periods of hospitalizations or 
emergency room visits on the account of this service-
connected condition.  At his August 2006 video conference 
hearing, he reported that he missed, on average, seven days 
of work in a month due to not being able to walk or for 
severe bouts of diarrhea.  However, there was no objective 
evidence in the record to support this assertion.  The 
veteran subsequently reported (on May 2007 VA examination) 
that he had lower abdominal pain, and cramping with diarrhea 
occurred at least two to three times per month.  A barium 
enema was negative for any related findings.  It was 
specifically noted that he had no debilitating episodes.  He 
reported that he had night sweats every night and periodic 
loose stools.  He reported that he would wake from his sleep 
at least every three hours.  He was not receiving any type of 
treatment for his sleep disturbance, night sweats, and 
diarrhea.  He had complaints of generalized weakness and that 
his incapacitation was mostly due to his back.  The examiner 
also specifically found that the veteran's periods of 
incapacitation were mostly related to his lower back.  
Although the veteran had complaints of paresthesia, and elbow 
and knee pain, the examiner found that such complaints were 
not related to his chronic fatigue.  May 2007 mental status 
examination showed that he had occasional mild problems with 
concentration, attention, and short-term memory that had a 
mild impact on social or occupational functioning.  His sleep 
disturbances were found to have a moderate impact on his 
social or occupational functioning.  

The above evidence shows a level of debilitating fatigue that 
more nearly approximates the criteria for the presently 
assigned 20 percent rating, rather than the criteria for a 40 
percent rating.  Specifically, the evidence shows that the 
veteran's daily activities are not limited to a percentage 
level necessary for the 40 percent rating and, while he 
experiences fatigue, weakness, sleep disturbance, and 
abdominal pain with diarrhea his disability was not 
debilitating to the point that he was unable to work, and 
this failed to even remotely approximate incapacitation from 
four to six weeks as required for the next higher rating of 
40 percent.  Moreover, these episodes have not required 
medical attention.

In sum, while the veteran has complained of a lack of energy 
and fatigue, abdominal cramping with diarrhea, and sleep 
disturbances, the veteran has maintained a full time job, 
worked on average 65 hours per week, and supervised at least 
two people.  He also had not required any hospitalization or 
emergency treatment in regards to this service-connected 
condition.  Furthermore, nothing in the record indicates that 
his fatigue, abdominal pain with diarrhea, and sleep disorder 
restricted his routine daily activities or resulted in any 
period of incapacitation.  Therefore, there is a 
preponderance of objective medical evidence of record that 
demonstrates that the veteran does not meet the criteria for 
an increased rating for chronic fatigue syndrome under 
Diagnostic Code 6354. 38 C.F.R. § 4.88b.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).

The Board has considered the statements of record from the 
veteran, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing an 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the VA examiners over the years described a level of 
fatigue consistent with the criteria for no more than the 
currently assigned 20 percent rating.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
The Board finds that the currently-assigned rating has been 
consistent throughout the appeal period.  Thus, no separate 
periods of different ratings are in order.  



ORDER

A rating in excess of 20 percent for service connected 
fatigue, abdominal pain with diarrhea, night sweats, 
bilateral elbow pain, intermittent paresthesia of both lower 
extremities, and sleep disorder is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


